 ARMSTRONG RUBBER CO. -233The Armstrong Rubber Company, Pacific Coast Di-vision and United Rubber, Cork, Linoleum andPlastic Workers of America, Local No. 703,AFL-CIO-CLC. Case 32-CA-5876-513 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTER,On 20 June 1984 Administrative Law Judge Rus-sell L. Stevens issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed a brief in support ofthe judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, The Arm-strong Rubber Company, Pacific Coast Division,Hanford, California, its officers, agents, successors,and assigns, shall take the action set forth in theOrder.In adopting the judge's finding that the Respondent violated Sec8(a)(1) by threatening, disparaging, and harassing Shop Steward Tesor-'ere because of his activity on behalf of the Union, Chairman Dotson andMember Hunter do not rely on any of Supervisor Homen's comments toTesonere during August 1983 Further, Member Hunter does not rely onthe confrontation between Homen and Tesonere on 17 September 1983The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are Incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2 In adopting the judge's conclusion that by various statements and ac-tions of Supervisor Homen directed toWard employee Tesonere the Re-spondent violated Sec 8(a)(1) of the Act, we do not rely on that portionof the judge's analysis, in III of his decision, which discusses Homen'smotivation and asserts that once an antiunion motivation on the part ofHomen was shown the burden shifted to the Respondent to show eitherthat the incidents did not occur or that if they occurred they were unre-lated to Tesonere's union activity We note that the test for finding a vio-lation of Sec 8(a)(1) such as that alleged here is whether the employer'sactions reasonably tended to Interfere with, restrain, or coerce the freeexercise of employees' statutory rights American Freightways Co. 124NLRB 146 (1959)DECISION.,•STATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Fresno, California on April 26, 1984.1The complaint, issued November 30, is based on an origi-nal charge filed September 16 by United Rubber, Cork,Linoleum and Plastic ,Workers of America, Local No.703, AFL-CIO-CLC (Union);' a first amended chargefiled by the Union on September 30; and a secondamended charge filed by the Union on November 21.The complaint, as amended at trial, alleges that TheArmstrong Rubber Company, Pacific Coast Division(Respondent), violated Section 8(a)(1) of the NationalLabor Relations Act (Act).All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue† orally, and- to file briefs. Briefs,which have been carefully considered, were filed onbehalf of counsel for General Counsel and counsel forRespondent.On the entire record; and from my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material Respondent; a Connecticut cor-poration with an office and place of business in Hanford,California, has been engaged in the manufacture andnonretail sale of automobile, truck, and tractor tires andtubes. During the past 12 months, in the course and con-duct of its business operations, Respondent purchasedand received goods or services valued in excess ofS50,000 directly from suppliers located outside the Stateof California.I find that Respondent is, and at all times material hasbeen, an employer engaged in commerce within the,meaning of Section 2(2), ,(6), and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDUnited Rubber, Cork, Linoleum and Plastic Workersof America, Local No. 703, AFL-CIO-CLC is, and atall times material has been, a labor organization withinthe meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESBackground' -Anthony Tesonere, a member of the Union, has beenemployed by Respondent approximately -17 years as anindustrial mechanic. He has held several offices in' theUnion, and at all times material has beeri the union shopsteward for Respondent's maintenance department. Sinceapproximately 7 years ago, and at all times material, Te-sonere's immediate supervisor was Bill Homen, Re-1 All dates are within 1983, unless otherwise stated2 This background summary is based on credited testimony and evi-dence not in dispute273 NLRB No. 37 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's maintenance foreman,3 who supervised 10 to16 employees. Under the collective-bargaining agreementbetween Respondent and the Union, the first step ofgnevances in Homen's department often were discussedby Homen and Tesonere Those two persons attemptedto settle grievances, but written grievances are not seenby Homen•they are filed with Respondent's mainte-nance superintendent: During the past year Tesorierefiled approximately 30 grievances for the 80 employeesof the maintenance department, of which approximately12 grievances -involved HOmen.1. The incidents involvedTesoriere testified that Homen has threatened and har-assed him on several occasions, as follows: †a.On August 29 he discussed a grievance with Homenconcerning movement of molds by mechanics, whichmovement he contended was improper.A. Well, I first told him about moving thesemolds and why the mechanics were doing the jobinstead of the mold repairmen He got upset when Istarted talking to him, -and he accused me of juststanding there wasting time and ordered me to getback to work, get back, to my area and go back towork.Q. Did he say anything else?A. Other than accusing me of wasting time, no,he just told me to get back to' work.Q. Did he indicate that he would correct the situ-ation or not correct it?A He did say he wouldn't do anything about itHe said ,the mechanics were moving molds and thatwas it. He couldn't do, any further than thatb.On August 30 he was called by Homen to the officeof Tom Driver, Respondent's maintenance superintend-ent, to represent an employee, John Smith, who wasbeing investigated. As he left the .Office, Homen, wasstanding just outside the door, Homen stated to him,"You were in there long enough. Let's get back towork."c On August 26 again he was called by Homen toDriver's office to represent employee Bob Clay, whowas being investigated by Respondent Again Homenwas just outside the door when Tesonere left Driver'soffice. Homen said "I'd been in there long enough withBob Clay and to go back to work."d. On August 16 Tesonere filed a grievance on behalfof employee Al Palomo,. and on that day Homen calledTesonere to Driver's office for an investigatory inter-view of Palomo by Driver The meeting was attended byPalomo, Driver, Romen, and Tesonere. Palomo laterleft, and a second grievance hearing then was held foremployee Les Davis,' with the same people present. Aseveryone was leaving after the meeting, Homen ap-proached Tesoriere outside the office, and appearedangry. Homen "told me we'd been in there long enoughagain, and it was time to get back to work."-3 Homen's supervisory status is not in disputee.On September 15 a mechanic named John Borbatold Tesonere he wanted to file a written grievanceagainst Homen because Homen had taken tools fromBorba's toolbox and was using them Tesoriere said hefirst would like to discuss the matter with Homen Laterthat afternoon Tesonere approached Homen.A. I stopped Bill Homen in the same area, in themaintenance shop by the battery area, and I said toBill, "Just a minute, Bill, I'd like to speak to you fora minute" And he stopped, he was on his bicycle,and, he stopped. And I said, "I understand you'vebeen using tools out of a mechanic's tool box andI'd like you to stop it." And at first he denied it: Hesaid, "No, I wasn't working. I wasn't using anyone'stools." And he paused for a minute, and then- heJust came unglued and he called, he said to me,"You little mother-fucker, I'll get you, I'll get you,if it's the last thing I .do. I'll get you." And'he wasscreaming and waving his arms when he said it.And we weren't but a few feet apart. He jumped onhis bicycle and he rode off in the direction of theplant.f.On September 17 Tesoriere talked with Homen:A. Well, I was standing at the tool crib, at thecounter there, and -Bill Homen came riding up onhis bicycle, stopped and just started shouting andscreaming right in my face, and we were nose-to-nose, wasn't a foot apart. He said, "You little son-of-a-bitch, there you are Just the other day youwanted to write a grievance against me and nowhere you are standing here" And he was just•hewas waving his arms, he was very•I thought liewas going to hit me at one point, because he wasjust moving his arms and had a fist in front of myface. And then he jumped on his bicycle, and I saidall I was trying to do was first-step grievance, and Idon't even know if he heard me. He jumped on hisbicycle and he took off and he went back towardsthe shop or the curing area.g On Monday, October 17 he talked with Homenbefore going to work late, at 11 a m He was late becausehe had been attending to union business as a trustee, withan absence excuse from managementA. Well, I'd gone upstairs to change clothes, getinto my work clothes to go to work. And Homencame up there and he stood down the edge of theaisleway and he said, "So, there you are!" He said,"You're off all day Friday, and you're off half a daytoday on union business, and this shit has got tostop." And that was it. He turned around and heleft and he left the locker roomiTesonere had been absent the preceding Friday on unionbusiness as a trustee, with an absence excuse from man-agement.h. On October 18, shortly after 8 am † ARMSTRONG RUBBER CO235• A. Well, Homed approached me that morning,cleaning his bicycle, and he had a can- of†a spraybottle in his hand, of eye-glass cleaning solution. Hecome over to me with it, and he sprayed thew .allaround my head and shoulders, with it, it got in mycoffee, I was holding a cup of coffee, it got into mycoffee, and he just started to chuckle, he said, "Allright, get to work."•He got this stuff all over me, all around me, andin my coffee. I just took my coffee cup and I threwit in the waste basket that was there and I just leftthe area and went into work.Homen testified relative to Borba:A. I remember. he had†Tony had 'stopped methat day, that morning, and he said he wag going tohave to turn a grievance in or I'd been using tools,and I said†I denied it, no. And I said, "I'll talk toyou about it later." And I rode off.•Homen denied that he ever talked, or had a confronta-tion, with Tesonere while cleaning his bicycle. He alsodenied spraying Tesoriere with cleaning fluidDiscussionGenerally speaking, Tesonere was a more convincingwitness than Homen. He seemed sincere, straightfor-ward, and candid in his testimony. His version- of eventsis credited.Homen not only was not cOnvincing†he 'did not denymost of Tesonere's testimony. His denials principally in-.volved only the Borba incident and the matter of spray-ing the cleaning fluid.Prima facie, in view of the number of incidents in-volved and the single theme of those incidents, i.e., all ofthem occurred directly or indirectly in relation with Te-sonere's activity on behalf of the Union, Homen was mo-tivated by a desire to restrain, interfere with or coerceTesonere in his union activity. It then became Respond-ent's burden to prove that the incidents did not occur, orthat, if they did occur, they were not related to Tesor-iere's union activity. That burden was not met There isno evidence that Tesonere and Homen were engaged ina personal feud, or that Tesonere had been goofing offand needed to be prodded to get him to work, or thatHomen's actions against Tesonere were motivated byanything other than a dislike of the latter's union activi-ty. No reason was shown for such a dislike, but that factis irrelevant. It is found that Homen's actions in all inci-dents were dictated by his desire to restrain, interferewith, or coerce Tesonere in his union activity.Possibly one or more of the incidents Tesonere relatedwould not constitute violations of the Act, if they wereconsidered in a vacuum For instance, Homen's directionto Tesonere to get back to work because he had been inwith Driver and fellow employees long enough, possiblywould not, in the absence of anything else, be a violationof the Act. However, that is not this case It is apparentthat Homen seized every opportunity to threaten orharass Tesoriere because the latter was acting in behalfof grieving employees. There is a pattern of conduct, notjust one or two isolated incidents. Whatever may havebeen Homen's reason to be annoyed by Tesoriere's activ-ity, it is clear that the reason was related to the Union.Homen supervised Tesonere all day every day, yet thereis no evidence that his- comments discussed above everwere related to any activity other than union activity., • Homen made plain to Tesoriere his views of the lat-ter's union activity. It is not necessary to dwell on impli-cations. On August 16 Homen told Tesonere, after wait-ing outside during an interview, that Tesoriere had beenin Driver's office long enough with a grievant†that heshould get back to work. On August 26 he repeated that-action†he waited outside the- office for Tesonere tofinish the grievance interview, and again told him to getback to work. On August 30, Homen• again waited out-'side the office until a grievance interview was over, andthen told Tesonere that he had been in the interviewlong enough, and to get back to work On September 15,angered- by a grievance, Homen threatened Tesoriereget you . if it's the last thing I do. I'll get you."On September 17 Homen swore at Tesoriere because thelatter had been involved with a grievance. On October17, Homen objected to Tesoriere's being off work onunion business, and threatened that "this shit has got tostop" On October 18, Homen assaulted Tesoriere withcleaner spray. That assault, standing alone, possiblyWould be ambiguous. However, it does not stand alone†it followed an earlier threat by Homen to "get" Tesor-iere,1 and a threat the day before concerning Tesoriere'sUnion activity, "this shit has got to' stop." Those' actionsby Homen clearly were coerciVe, and constituted threatsand harassment in violation of the Act, as alleged in thecomplaint.4On the basis of the foregoing findings of fact and onthe entire record, I make the followingCONCLUSIONS OF LAW1 Respondent The Armstrong Rubber Company, Pa-cific Coast Division is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2 United Rubber, Cork, Linoleum and Plastic Work-ers of America, Local No 703, AFL-CIO-CLC is alabor organization within the meaning of Section 2(5) ofthe Act.3 Respondent violated Section 8(a)(1) of the Act bythreatening, disparaging, and harassing a union shopsteward because of the steward's activity on behalf ofthe Union.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, it is recommended that Respondent beordered to cease and desist therefrom, and to take certainaffirmative action designed to effectuate the policies ofthe Act.4 Davis Coal Ca, 266 NLRB 1072 (1983), Chrysler Corp, 245 NLRB554 (1979), Grane Trucking Co, 241 NLRB 133 (1979), WestinghouseElectric Corp, 237 NLRB 578 (1978) 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edORDERThe Respondent The Armstrong' Rubber • Company,Pacific Coast Division, Hanford, California, its officers,agents, successors, and assigns, shall-1. Cease and desist from(a)Violating Section 8(a)(1) of the Act by threatening,disparaging and harassing a union shop stewaid becauseof the of the steward's activity -on behalf of the Union.(b)In any like or related manner interfering with, re-straining or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its facility copies- of the attached noticemarked "Appendix."6 Copies of the notice, on formsprovided by the Regional 'Director for Region 32, afterbeing signed by the Respondent's authorized representa-tive, shall be posted by the Respondent immediately5 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses6 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board"upon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent'has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT violate Section 8(a)(1) of the Act bythreatening, disparaging, and harassing a union shopsteward because of the steward's activity on behalf ofthe Union.WE WILL NOT in any like or related manner interferewith, restrain, or' coerce employees in the exercise ofrights guaranteed them in Section 7 of the ActTHE ARMSTRONG RUBBER .COMPANY, PA-'.CIFIC COAST DIVISION